Opinion issued April 27, 2017




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-16-00454-CV
                          ———————————
       DEAN Q. WYNN AND IRS MEDIATORS CORP, Appellants
                                       V.
         FRANKIE FLORES AND TAMARA FLORES, Appellees

                                      and

                    FRANKIE FLORES, Cross-Appellant
                                       V.
     IRS MEDIATORS CORP AND DIHN NGUYEN, Cross-Appellees


            On Appeal from the County Civil Court at Law No. 4
                          Harris County, Texas
                      Trial Court Case No. 1045016


                        MEMORANDUM OPINION

     Appellants and cross-appellant have failed to timely file a brief. See TEX. R.
APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant

to file brief). After being notified that this appeal was subject to dismissal, neither

appellants nor cross-appellant adequately responded. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Bland, and Huddle.




                                            2